Cochrane, P. J.:
Confining ourselves to a perusal of the will we think the testator intentionally or otherwise failed to devise his real estate except as to the use thereof by his wife during her widowhood and except also in the event of her remarriage. The language of the 2d paragraph of the will clearly permits no other inference and the will in its entirety discloses no disposition of the property except as aforesaid. In each of the authorities cited by the appellants to the contrary the will contained a different provision or somewhere therein considering the will in its entirety appeared one or more provisions reflecting the testamentary purpose.
We may assume without deciding the following contentions of the appellants: First, that the will on its face presents a doubt or ambiguity so that it should be construed in the light of extrinsic facts and circumstances; and second, that the letter of the testator to his wife twenty years after the execution of his will indicates *829an understanding on his part that by his will he had given her absolutely his property subject only to the condition that she should not remarry.
Having made the foregoing concessions to the appellants we encounter the difficulty that the letter cannot be considered as evidence of the testator’s intention. Sir James Wigr'am announced seven propositions as applicable to the construction of wills. The sixth and seventh of those propositions as set forth in Schouler on Wills (Yol. 1 [5th ed.], § 590), are as follows:
“ (VI.) Where the words of a will, aided by evidence of the material facts of the case, are insufficient to determine the testator’s meaning, no evidence will be admissible to prove what the testator intended, and the will (except in certain special cases, see VII.) will be void for uncertainty.
“ (VII.) Notwithstanding the rule of law which makes a will void for uncertainty, where the words, aided by evidence of the material facts of the case, are insufficient to determine the testator’s meaning, courts of law, in certain special cases, admit extrinsic evidence of intention to make certain the person or thing intended, where the description in the will is insufficient for the purpose.”
Schouler says in the above volume (§ 578): “ Moreover, provisions apparently conflicting which are contained in the will itself, repugnant parts, and whatever ambiguity may arise directly from the face of the instrument and the expressions, must be resolved, if at all, by construction, and not by external proof of, what was intended. Hence the declarations or instructions of the testator to the person who wrote the will must be excluded in this connection. The patent contradiction in terms of a will may sometimes be rendered harmless by a generous construction, but never by parol extraneous proof of what was intended.” Section 588: “ All tribunals agree, however, in aiding the will by extrinsic proof of facts and circumstances, and thereby resolving, if possible, whatever' must otherwise remain ambiguous or insensible as the written instrument stands. And one can well appreciate the good policy, if not the logic, of holding in check that bold," glaring sort of testimony which consists in rough drafts, instructions for a will, hearsay declarations of what the testator intended, the scrivener’s confessions, and the like, whose sure tendency is to prove too much, to set an oral will by the side of a written and executed one.” As indicated by the authorities there is a plain distinction between facts and circumstances sometimes permissible to aid in the construction of an ambiguous will and the declarations of the testator for that purpose. The latter are never received' in evidence except “ to make certain the person or thing intended, *830where the description in the will is insufficient for the purpose; ” a situation which does not here exist. The unusual diligence and research of appellants’ counsel has not been rewarded by any authority which justifies the admissibility of this letter as evidence.
None of the extrinsic facts or circumstances surrounding the execution of this will throw any particular light on the testator’s intention. Clearly the family understanding of the proper construction of the will cannot control the construction which should be placed thereon by the court. Nor do we find any element of estoppel arising from the fact that the plaintiff did not assert her rights in the administration of the personal estate. Every other interested party had the same knowledge and information which she possessed. She certainly did not mislead them. And her failure to insist on the distribution of the personalty as unbequeathed assets was not prejudicial but distinctly beneficial to her mother through' whom the appellants derive the claim they here assert.
We think the judgment should be affirmed, with costs.
All concur, except Van Kirií, J., dissenting, with a memorandum in which Kiley, J., concurs.